Citation Nr: 1527875	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  06-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for focal seizures as a residual of a head injury during service, or as secondary to service-connected depressive neurosis, organic brain disorder and dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to October 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  That rating decision, in part, denied service connection for focal seizures. 

In July 2009, a hearing was held before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The issue addressed at the hearing was only service connection for focal seizures.  A transcript of this hearing is of record.

A May 2005 rating decision denied service connection for residuals of cerebrovascular accident (CVA), and denied entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of sinus surgery.  The Veteran timely appealed this rating decision.  On his March 2009 substantive appeal, VA Form 9, the Veteran requested a hearing before the Board at the local VA office, a Travel Board hearing. 

In October 2009, the Board remanded the claims for the Veteran to be afforded a hearing regarding the claims of service connection for CVA residuals and entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.

In March 2010, a hearing was held before another Veterans Law Judge regarding the issues of service connection for CVA residuals and entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  

In February 2012, the undersigned remanded the claim of service connection for focal seizures for additional development.  A separate Board decision remanded the claims of service connection for CVA residuals and entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  A November 2012 RO rating decision granted the claim of entitlement to compensation under 38 U.S.C. § 1151 for the residuals of sinus surgery.  This decision terminated the Board's jurisdiction on the sinus disability issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In May 2013, the undersigned again remanded the claim of service connection for focal seizures for additional development.  A separate Board decision remanded the claims of service connection for CVA residuals.

The Board notes that, following the Board's May 2013 remand, the paper claims file was converted into paperless, electronic format; such files are now stored in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.  

The issue of service connection for residuals of CVA is addressed in a separate Board decision.

Regarding representation, the Veteran was previously represented by The American Legion.  In October 2011, the AOJ received from the Veteran a valid Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans (DAV) as his representative.  In October 2012, the AOJ received from the Veteran a VA Form 21-22 in favor The American Legion.  However, this form was not signed by a representative of The American Legion.  By letter dated in April 2015, the Board informed the Veteran of the defective VA Form 21-22 which had been filed in October 2012, and offered him the opportunity to properly execute a valid VA Form 21-22 in favor The American Legion.  The Veteran has not responded.  As such, the Board recognizes the DAV as the Veteran's properly elected representative in this case.

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the May 2013 remand, the Board directed the AOJ to arrange for an addendum VA opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any seizure disorder found to be present is related to or had its onset during service, and particularly, to the Veteran's in-service head injury.  If not, the examiner should opine as to whether it is at least as likely as not that any seizure disorder found to be present is secondary to or aggravated beyond the normal progress of the disorder by the Veteran's cerebrovascular accident.  These opinions were to be based upon consideration a March 28, 1997 neuropsychological examination report which reflects a history of the Veteran manifesting "zone out" episodes after the December 1994 CVA, an April 6, 1999 VA clinic record reflecting a history of the Veteran manifesting episodes of uncontrolled remonstrations for "some time" and the spouse's testimony to the RO in August 2008 that the Veteran had manifested "spells" for at least 26 years.

In response, a November 2013 addendum opinion discussed the conclusion of a June 2006 VA examiner who attributed the onset of seizures many years after the head injury to the in-service head injury.  In discussing this opinion, the addendum opinion states "[the June 2006 VA examiner's] opinion of a remote TBI 1979, suddenly causing seizure disorder occurring for first time in 2002, I totally agree with.  Seizure disorder usually occurs immediately or within 2 yr."  The November 2013 addendum opinion found that it was less as likely as not that the Veteran's seizure disorder had its onset during service, especially after the TBI by stating that the "preponderance of medical knowledge" believes that a seizure disorder occurs immediately or within 2 years of the TDIU.  

Given the above, the Board finds a conflict in the examiner's opinion by agreeing with the June 2006 VA examiner's conclusion that the Veteran's late onset seizure disorder is related to the in-service TBI while providing a medical opinion stating that it was less likely than not that the seizure disorder is related to the in-service TBI.  

Hence, the November 2013 VA examination report must be returned as inadequate for rating purposes.  In light of several attempts to obtain an adequate medical opinion from the VA examiner who prepared the November 2013 addendum opinion, and to avoid any potential bias against the Veteran at this juncture, the Board will request that an addendum opinion be obtained from a different, equally qualified VA examiner.  The AOJ should only arrange for the Veteran to undergo further VA examination if another examination of the Veteran is deemed warranted by the examiner.

As noted in the May 2013 Board remand, the issue of service connection for CVA residuals, which is the subject of a separate Board remand order, is potentially intertwined with the service connection claim for focal seizures.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The Board's remand for the CVA residuals claim reflects that additional outstanding records exist which may be potentially relevant to the focal seizure claim.  Thus, the addendum opinion request will necessarily include review of any potentially new evidence obtained as a result of the concurrent Board development of the CVA claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the New Orleans VAMC all records of evaluation and/or treatment of the Veteran since October 28, 2013.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  In particular, request that the Veteran provide medical records of treatment or appropriate authorization to obtain records relating to his treatment for CVA in 1994 and all records from North Oaks Medical Center, Dr. Delaney, Dr. Ochsner, Our Lady of the Lake, and Dr. Mussarat.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's claims file to an examiner different from the August 2012 examiner, but equally qualified, for an addendum opinion.  The AOJ should only arrange for the Veteran to undergo further VA examination if another examination of the Veteran is deemed warranted by the examiner.

The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and the lay statements of record relating to the Veteran's seizures.  In particular, the examiner should carefully review a March 28, 1997 neuropsychological examination report which reflects a history of the Veteran manifesting "zone out" episodes after the December 1994 CVA, an April 6, 1999 VA clinic record reflecting a history of the Veteran manifesting episodes of uncontrolled remonstrations for "some time" and the spouse's testimony to the RO in August 2008 that the Veteran had manifested "spells" for at least 26 years.  The Board notes that the Veteran's spouse appears to have some medical training background.

Based upon a review of any additional evidence submitted since August 2012, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any seizure disorder found to be present is related to or had its onset during service, and particularly, to his in-service head injury.  If not, the examiner should opine as to whether it is at least as likely as not that any seizure disorder found to be present is secondary to or aggravated beyond the normal progress of the disorder by the Veteran's cerebrovascular accident.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

